                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 WESTERN DIVISION


JUNNE KOH                                                                      PLAINTIFF


vs.                                               CIVIL ACTION NO. 5:17-cv-28-KS-MTP


WARDEN BERKEBILE AND
DR. WASHINGTON                                                               DEFENDANTS


                                             ORDER

         This cause came on this date to be heard upon the Report and Recommendation of the

United States Magistrate Judge entered herein on March 12, 2019, after referral of hearing by

this Court, no objections having been filed as to the Report and Recommendation, and the Court,

having fully reviewed the same as well as the record in this matter, and being duly advised in the

premises, finds that said Report and Recommendation should be adopted as the opinion of this

Court.

         IT IS, THEREFORE, ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court, and the Complaint is hereby dismissed with

prejudice. A separate judgment will be entered herein in accordance with this Order as required

by Rule 58 of the Federal Rules of Civil Procedure.

         SO ORDERED, this the _19th___ day of April, 2019.



                                             ___s/Keith Starrett ________________
                                             UNITED STATES DISTRICT JUDGE
